FILED
                            NOT FOR PUBLICATION
                                                                            MAY 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TIFFANY MURRAY,                                  No. 14-15635

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00936-APG-
                                                 NJK
 v.

STATE FARM MUTUAL                                MEMORANDUM*
AUTOMOBILE INSURANCE
COMPANY,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                       Argued and Submitted May 12, 2016
                            San Francisco, California

Before: FARRIS, O’SCANNLAIN, and CHRISTEN, Circuit Judges.

      Tiffany Murray appeals the district court’s order granting summary

judgment for her insurer, State Farm. Murray was injured in a car accident and

collected $210,000 from various insurers in relation to injuries sustained in the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
accident. She contends she is also entitled to underinsured motorist (UIM) benefits

from State Farm because her damages from the accident exceeded $210,000. The

district court determined that no reasonable jury could find that Murray’s damages

exceeded $210,000. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Murray did not provide sufficient evidence from which a reasonable jury

could conclude that she is entitled to more than $210,000. In her opposition to

summary judgment, Murray provided medical bills and reports, deposition

testimony, and interrogatory responses that indicated she underwent medical

treatment after the accident. But read in the light most favorable to Murray, this

evidence substantiated only $23,072 in past and future medical expenses and

$22,464 in lost wages. After responding to State Farm’s summary judgment

motion, Murray attempted to “present additional medical billing” evidence by

filing an application for oral argument, which the district court denied. A district

court “has the discretion, when considering a motion for summary judgment, to

determine whether or not to hold an oral hearing.” Willis v. Pac. Mar. Ass’n, 244
F.3d 675, 684 n.2 (9th Cir. 2001). Holding a hearing to ensure all of Murray’s

medical evidence was before the court at summary judgment may have been

advisable, but we cannot say that the district court abused its discretion by denying

Murray’s request for a hearing.


                                          2
      No reasonable jury could find that Murray is entitled to more than $210,000

in damages based on the evidence she provided in opposition to summary

judgment. Once State Farm demonstrated the absence of a genuine issue of

material fact, Murray had the burden of “produc[ing] specific evidence, through

affidavits or admissible discovery material, to show that the dispute exists.”

Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 265 (9th Cir. 1991) (citing Fed. R.

Civ. P. 56(e)). She failed to meet that burden. The evidence of past medical care,

future medical care, and lost wages did not come close to meeting the $210,000

threshold. And though determining the amount of pain and suffering generally

“falls peculiarly within the province of the jury,” Stackiewicz v. Nissan Motor

Corp., 686 P.2d 925, 932 (Nev. 1984) (quoting Brownfield v. F.W. Woolworth Co.,

248 P.2d 1078, 1079–81 (Nev. 1952)), here Murray did not provide sufficient

evidence from which a reasonable jury could award pain and suffering damages

sufficient to bridge that gap, see Fuller v. Frank, 916 F.2d 558, 562 n.6 (9th Cir.

1990) (observing that even where an issue is “ordinarily a question of fact” for the

jury, if “no ‘reasonable jury could return a verdict for [plaintiff],’ . . . summary

judgment [is] appropriate” (first alteration in original) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986))).

      AFFIRMED.


                                            3